861 So.2d 81 (2003)
FAST LAUNDRY II, Appellant,
v.
Richard V. GRAY, as Personal Representative of the Estate of Gregoria Palomares, Appellee.
No. 3D02-2581.
District Court of Appeal of Florida, Third District.
November 12, 2003.
Luis E. Ordonez, and Frances F. Guasch, for appellant.
Goldfarb, Gold, Gonzalez & Wald, and Estrella F. Gonzalez, Miami; and Barbara Green, Hayward, for appellee.
Before LEVY, GERSTEN and RAMIREZ, JJ.
PER CURIAM.
Fast Laundry II ("Fast Laundry"), appeals the granting of appellee, Gregoria Palomares' ("plaintiff") motion for judgment notwithstanding the verdict ("JNOV"). The plaintiff cross-appeals a jury instruction on a Fabre defense. See Fabre v. Marin, 623 So.2d 1182 (Fla. 1993). We reverse with directions to reinstate the jury's verdict and affirm the cross-appeal.
The plaintiff sued Fast Laundry in a premise liability action to recover damages for injuries sustained when plaintiff slipped and fell as she entered Fast Laundry's laundromat. Plaintiff alleged that Fast Laundry negligently maintained the premises and failed to warn of or mark the area of the step-down. Fast Laundry was permitted to identify Fabre defendants including the landlord/owner and the contractor.
The jury awarded plaintiff $200,000.00, finding Fast Laundry 20% at fault, and the landlord/owner and contractor, both 40% at fault. Plaintiff then moved for a JNOV on the issue of the non-parties comparative fault. The trial court, thereafter, granted the JNOV and apportioned 100% fault on Fast Laundry. Fast Laundry contends that the trial court erred in granting the plaintiff's motion for JNOV. We agree.
The party seeking a JNOV admits all material facts as attested by his *82 adversary and all inferences that reasonably might be drawn from the evidence as a whole. See Deese v. White Belt Dairy Farms, Inc., 160 So.2d 543 (Fla. 2d DCA 1964). Trial courts may grant motions for JNOV only when there is no evidence or inferences which may support the opposing party's position. See Stirling v. Sapp, 229 So.2d 850 (Fla.1969); United Farm Agency of Florida, Inc., v. DKLS, Inc., 560 So.2d 1212 (Fla. 3d DCA 1990).
A review of the record shows that the evidence and inferences, when viewed in the light most favorable to Fast Laundry, support the jury's verdict. See United Farm, 560 So.2d at 1213. Accordingly, we reverse and remand with instructions to vacate the JNOV and reinstate the jury's verdict. We affirm the cross appeal, finding the trial court did not err in instructing the jury on the Fabre defense.
Affirmed in part, reversed in part, and remanded with instructions.